FILED
                             NOT FOR PUBLICATION                             MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ISRAEL BONILLA,                                  No. 14-71974

               Petitioner,                       Agency No. A094-206-073

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Israel Bonilla, a native and citizen of El Salvador, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order denying a continuance. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion for a continuance. Cui v. Mukasey, 538 F.3d 1289, 1290 (9th Cir. 2008).

We deny the petition for review.

      The agency did not abuse its discretion in declining to grant Bonilla a further

continuance to allow him to submit his fingerprints for biometric analysis, where

the IJ instructed Bonilla orally and in writing of the deadline for being

fingerprinted and of the consequences of failure to meet the deadline, and where

Bonilla failed to present good cause for his failure to comply. See 8 C.F.R.

§ 1003.47(c) (“Failure to file necessary documentation and comply with the

requirements to provide biometrics . . . within the time allowed by the immigration

judge’s order, constitutes abandonment of the application and the immigration

judge may enter an appropriate order dismissing the application unless the

applicant demonstrates that such failure was the result of good cause.”); cf. Cui,

538 F.3d at 1293-95 (requiring a continuance where the alien did not receive

adequate notice of the requirement to submit fingerprints).

      PETITION FOR REVIEW DENIED.




                                           2                                   14-71974